Case 1:19-cr-20765-KMW Document 1 Entered on FLSD Docket 11/18/2019 F
                                                                    ILED by1 ofYH
                                                                    Page        7                               D.C.



                                                                                             Nov 15, 2019
                                                                                              ANGELA E. NOBLE
                             UNITED STATES DISTRICT COURT                                    fLJ_R~FUFCA~~UifJ,
                             SOUTHERN DISTRICT OF FLORIDA

                           CASE NO.     19-20765-CR-WILLIAMS/TORRES
                                        18 u.s.c. § 371
                                        18 u.s.c. § 1708
                                        18 U.S.C. § 982(a)
                                        18 U.S.C. § 981(a)(l)(C)

 UNITED STATES OF AMERICA

 vs.

 XAVIER SUAREZ FIGUERAS and
 DANIEL IGLESIAS DIAZ,

        Defendants.
                                              I
 - - -- - - - - - -- - - -
                                          INDICTMENT

        The Grand Jury charges that:

                                        COUNT 1
                  Conspiracy to Commit an Offense against the United States
                                    (18 u.s.c. § 371)

        Beginning on or about September 21 , 201 9, and conlinuing through on or about September

 23, 2019, in Miami-Dade County, in the Southern District of Florida, the defendants,

                               XAVIER SUAREZ FIGUERAS and
                                  DANIEL IGLESIAS DIAZ,

 did knowingly and willfu lly combine, conspire, confederate, and agree with each other and with

 other persons known and unknown to the Grand Jury to commit an offense against the United

 States, lhat is, to knowingly steal, take, and abstract any letter and mail and any article and thing

 contained therein from and out of a letter box, mai l receptacle, and other authorized depository for

 mail matter, in violation of Title 18, United States Code, Section 1708.




                                                                                                                       i
                                                                                                                       I
Case 1:19-cr-20765-KMW Document 1 Entered on FLSD Docket 11/18/2019 Page 2 of 7




                              PURPOSE OF THE CONSPIRACY

        It was the purpose of the conspiracy for the defendants and their co-conspirators to unjustly

 enrich themselves by stealing letters and mail intended for others from mail receptacles for their

 personal use and benefit.

                                          OVERT ACTS

        In furtherance of the conspiracy, at least one of the co-conspirators committed and caused

 to be committed, in Miami-Dade County, in the Southern District of Florida, at least one of the

 following overt acts, among others:

        1.      On or about September 21, 2019, XAVIER SUAREZ FIGUERAS provided the

 vehicle used to drive to the residence at 10111 NW 129 Terrace, Hialeah Gardens, Florida

        2.      On or about September 21, 2019, DANIEL IGLESIAS DIAZ drove XAVIER

 SUAREZ FIGUERAS to the residence at 10111 NW 129 Terrace, Hialeah Gardens, Florida.

        3.      On or about September 23, 2019, DANIEL IGLESIAS DIAZ drove XAVIER

 SUAREZ FIGUERAS around the area of NW 103 Avenue and NW 128 Terrace, Hialeah

 Gardens, Florida.

        4.      On or about September 23, 2019, XAVIER SUAREZ FIGUERAS concealed

 numerous pieces of stolen mail in a backpack.

        All in violation of Title 18, Unites States Code, Section 371.




                                                 2
Case 1:19-cr-20765-KMW Document 1 Entered on FLSD Docket 11/18/2019 Page 3 of 7




                                            COUNTS2-5
                                       Possession of Stolen Mail
                                          (18 u.s.c. § 1708)

           On or about September 23, 2019, in Miami-Dade County, in the Southern District of

 Florida, the defendants,

                                 XAVIER SUAREZ FIGUERAS and
                                    DANIEL IGLESIAS DIAZ,

 did unlawfully possess any letter and mail, and any article and thing contained therein, which had

 been stolen, taken, and abstracted from a letter box, mail receptacle, and other authorized

 depository for mail matter, knowing said mail to have been stolen, taken, and abstracted from an

 authorized depository for mail matter as specified below:


       2          Bank of America letter addressed to "G.M." dated September 4, 2019.
       3          CareCredit letter to "G.M." containing one credit card ending in #4488.
       4          Bank of America letter addressed to "M.G.H."
       5          BankAmericard letter addressed to "E.D.G."

           In violation of Title 18, United States Code, Sections 1708 and 2.

                                  FORFEITURE ALLEGATIONS

           1.     The allegations of this Indictment are hereby re-alleged and by this reference fully

 incorporated herein for the purpose of alleging forfeiture to the United States of America of certain

 property in which the defendants, XAVIER SUAREZ FIGUERAS and DANIEL IGLESIAS

 DIAZ, have an interest.

           2.     Upon conviction of a violation, or conspiracy to commit a violation, of Title 18,

 United States Code, Section 1708, as alleged in this Indictment, the defendant shall forfeit to the

 United States any property, real or personal, which constitutes or is derived from proceeds

 traceable to the offense, pursuant to Title 18, United States Code, Section 981 (a)(l )(C) as made

 applicable by Title 28, United States Code, Section 2461(c).



                                                    3
Case 1:19-cr-20765-KMW Document 1 Entered on FLSD Docket 11/18/2019 Page 4 of 7




            All pursuant to Title 18, United States Code, Section 98 l (a)( l)(C), Title 21, United States

 Code, Section 853, and Title 28, United States Code, Section 246l(c).



                                                          A TRUF.AiltL                  /


                                                          FOREPERSON        O
  ,...,      ___
          -_:)
 DAYRONSILVERIO
 ASSISTANT UNITED STATES ATTORNEY




                                                      4
     Case 1:19-cr-20765-KMW Document 1 Entered on FLSD Docket 11/18/2019 Page 5 of 7
                                               UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF FLORIDA

UNITED STATES OF AMERICA                                      CASE NO._ _ _ _ _ _ _ _ _ _ _ _ _ _ __
  v.
XAVIER SUAREZ FIGUERAS and                                    CERTIFICATE OF TRIAL ATTORNEY*
DANIEL IGLESIAS DIAZ,
                                                              Superseding Case Information:
              Defendants

Court Division:   (Select One)                                New defendant(s)           Yes         No
 ✓      Miami                    Key West                     Number of new defendants
        FTL                      WPB        FTP               Total number of counts

        I.         I have carefully considered the allegations of the indictment, the number of defendants, the number of
                   probable witnesses and the legal complexities of the Indictment/Information attached hereto.
        2.         I am aware that the information supplied on this statement will be relied upon by the Judges of this
                   Court in setting their calendars and scheduling criminal trials under the mandate of the Speedy Trial
                   Act, Title 28 U.S.C. Section 3161.
        3.         Interpreter:    (Yes or No)         Yes
                   List language and/or dialect
                                                      ---
                                                      ~S~o_a_n~is_h_ _ _ _ __
        4.         This case will take 2-3 days for the parties to try.
        5.         Please check appropriate category and type of offense listed below:

                   (Check only one)                                  (Check only one)


                                                  ✓
        I          0 to 5 days                                       Petty
        II         6 to 10 days                                      Minor
        III        I 1 to 20 days                                    Misdem.
        IV         21 to 60 days                                     Felony              ✓

        V          61 days and over
        6.       Has this case previously been filed in this District Court?    (Yes or No) No
         If yes: Judge                                     Case No.
         (Attach copy of dispositive order)
                                                                      --------------
         Has a complaint been filed in this matter?         (Yes or No)      No
         If yes: Magistrate Case No.
         Related miscellaneous numbers:
         Defendant(s) in federal custody as of
         Defendant(s) in state custody as of
         Rule 20 from the District of
         Is this a potential death penalty case? (Yes or No)

         7.         Does this case originate from a matter pending in the Central Region of the U.S. Attorney's Office
                    prior to August 9, 2013 (Mag. Judge Alicia 0. Valle)?           Yes              No 1

         8.         Does this case originate from a matter pending in the Northern Region U.S. Attorney's Office
                    prior to August 8, 2014 (Mag. Judge Shaniek Maynard)?           Yes            No _ 1 _




                                                                      Dayron Silverio
                                                                      Assistant United States Attorney
                                                                      Florida Bar No. 112174
 *Penalty Sheet(s) attached                                                                                   REV 8/13/2018
Case 1:19-cr-20765-KMW Document 1 Entered on FLSD Docket 11/18/2019 Page 6 of 7




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                        PENALTY SHEET

 Defendants' Name: Xavier Suarez Figueras

 Case No:
            -------------------------------
 Count#: 1

 Conspiracy to Commit Offense against the United States

 Title 18, United States Code, Section 3 71

 *Max. Penalty: Five Years' Imprisonment

 Counts #: 2-5

 Possession of Stolen Mail

 Title 18, United States Code, Section 1708

 *Max. Penalty: Five Years' Imprisonment
 *Refers only to possible term of incarceration, does not include possible fines, restitution,
 special assessments, parole terms, or forfeitures that may be applicable.




                                                                                                 l
                                                                                                 f
                                                                                                 f
                                                                                                 !.
                                                                                                 i
                                                                                                 !
Case 1:19-cr-20765-KMW Document 1 Entered on FLSD Docket 11/18/2019 Page 7 of 7




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                        PENALTY SHEET

 Defendants' Name: Daniel Iglesias Diaz
                ----=------------------------
 Case No:
            -------------------------------
 Count#: 1

 Conspiracy to Commit Offense against the United States

 Title 18, United States Code, Section 3 71

 *Max. Penalty: Five Years' Imprisonment

 Counts #: 2-5

 Possession of Stolen Mail

 Title 18, United States Code, Section 1708

 *Max. Penalty: Five Years' Imprisonment
 *Refers only to possible term of incarceration,- does not include possible fines, restitution,
 special assessments, parole terms, or forfeitures that may be applicable.
